Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150024305 A1 (Lu).
Regarding Claim 1, Lu discloses EUV photomasks and fabrication methods thereof. Lu discloses a method of forming a photomask comprising providing a substrate, a reflective layer, a capping layer, and an absorber (paragraph 0013). The reflective layer is a multilayer (paragraph 0015). A hard mask layer is formed over the top of the aforementioned layers (paragraph 0023). A photoresist layer is formed over the hard mask layer (paragraph 0032). In some embodiments, an anti-reflective coating layer (corresponding to the middle layer recited in the instant claims) is formed between the hard mask layer and the photoresist layer to enhance the patterning process (paragraph 0032). The photoresist layer is patterned (paragraph 0031-0033). A series of etching steps are then performed to pattern the layers below the photoresist layer (paragraph 0033-0036).
Regarding Claim 8, Lu discloses that the absorber comprises tantalum-based materials, such as TaBN, TaN, TaSiON, TaBO, and TaON (paragraph 0021).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 9-10, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150024305 A1 (Lu) in view of US 20170263444 A1 (Shoki).
Regarding Claim 2, Lu discloses a mask forming method according to instant Claim 1. Lu discloses an anti-reflective coating layer, which corresponds to the middle layer of the instant invention. However, Lu is silent in regards to the ratio of the etching removal rates of the middle layer and the hard mask layer. Shoki teaches a reflective mask and method for making the same. Shoki teaches that the anti-reflective layer (i.e. middle layer) comprises TaBO (Shoki, paragraph 0125). Shoki also teaches that the hard mask layer comprises SiN or SiON (Shoki, paragraph 0128). Shoki does not explicitly state the etching rates of the anti-reflective layer and the hard mask layer. However, since these layers comprise the same chemical composition as the instant invention, it would be expected that the ratio of the removal rates of the anti-reflective layer (i.e. middle layer) and the hard mask layer would inherently be greater than 5. Lu and Shoki are analogous art because both references pertain to photomasks and their manufacture. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use TaBO for the anti-reflective layer (i.e. middle layer) and SiN for the hard mask layer, thus inherently yielding a removal rate ratio of the two layers that is greater than 5, in the method disclosed by Lu because TaBO improves defect detectability (Shoki, paragraph 0125) and SiN offers favorable etching resistance and allows for thin resist layers to be formed (Shoki, paragraph 0128).
Regarding Claims 3 and 4, Lu discloses a mask forming method according to instant Claim 1. Lu discloses an anti-reflective coating layer, which corresponds to the middle layer of the instant invention. However, Lu does not disclose the thickness or composition of the anti-reflective coating layer. Shoki teaches a reflective mask and method for making the same. The reflective mask that Shoki teaches uses a TaBO film as an anti-reflective film (Shoki, paragraph 0125). Shoki also teaches that the anti-reflective film is set to be approximately 14 nm thick (Shoki, paragraph 0125). Lu and Shoki are analogous art because both references pertain to photomasks and their manufacture. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use TaBO at a thickness of 14 nm, as taught by Shoki, as the anti-reflective layer (i.e. middle layer) disclosed by Lu because TaBO films having that thickness improve defect detectability when mask defect inspection is performed (Shoki, paragraph 0125).
Regarding Claim 9, Lu discloses a hard mask layer that has a thickness between 2 nm and 15 nm (Lu, paragraph 0030). However, Lu does not disclose that the hard mask comprises Cr or Ta, or one of CrON, TaB, TaO, TaBO, TaBN, SiN, or SiON. Shoki teaches the use of a hard mask layer for etching that is formed on the absorber layer (Shoki, paragraph 0128). The hard mask taught by Shoki is preferably made of a silicon-based material, such as SiN or SiON (Shoki, paragraph 0128). When oxygen is present in a layer in contact with the hard mask, it is preferable that the hard mask layer does not contain oxygen (Shoki, paragraph 0128). Lu and Shoki are analogous art because both references pertain to photomasks and their manufacture. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use a SiN or SiON hard mask, as taught by Shoki, for the hard mask layer disclosed by Lu because such a material offers favorable etching resistance with nearby layers and allows for resist films formed to have a lower thickness (Shoki, paragraph 0128).
Regarding Claim 10, Lu discloses EUV photomasks and fabrication methods thereof. Lu discloses a method of forming a photomask comprising providing a substrate, a reflective layer, a capping layer, and an absorber (paragraph 0013). The reflective layer is a multilayer (paragraph 0015). A hard mask layer is formed over the top of the aforementioned layers (paragraph 0023). A photoresist layer is formed over the hard mask layer (paragraph 0032). In some embodiments, an anti-reflective coating layer (corresponding to the middle layer recited in the instant claims) is formed between the hard mask layer and the photoresist layer to enhance the patterning process (paragraph 0032). The photoresist layer is patterned (paragraph 0031-0033). A series of etching steps are then performed to pattern the layers below the photoresist layer (paragraph 0033-0036). However, Lu does not disclose the composition of the anti-reflective layer (i.e. middle layer) or the removal rate ratio of the middle layer and hard mask layer. Shoki teaches a reflective mask and method for making the same. Shoki teaches that the anti-reflective layer (i.e. middle layer) comprises TaBO (Shoki, paragraph 0125). Shoki also teaches that the hard mask layer comprises SiN or SiON (Shoki, paragraph 0128). Shoki does not explicitly state the etching rates of the anti-reflective layer and the hard mask layer. However, since these layers comprise the same chemical composition as the instant invention, it would be expected that the ratio of the removal rates of the anti-reflective layer (i.e. middle layer) and the hard mask layer would inherently be greater than 5. Lu and Shoki are analogous art because both references pertain to photomasks and their manufacture. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use TaBO for the anti-reflective layer (i.e. middle layer) and SiN for the hard mask layer, thus inherently yielding a removal rate ratio of the two layers that is greater than 5, in the method disclosed by Lu because TaBO improves defect detectability (Shoki, paragraph 0125) and SiN offers favorable etching resistance and allows for thin resist layers to be formed (Shoki, paragraph 0128).
Regarding Claim 14, Lu discloses that the capping layer comprises Ruthenium (Lu, paragraph 0019). Further, Lu discloses that the multilayer comprises a plurality of alternating molybdenum and silicon pairs, up to about 40 pairs (Lu, paragraph 0024).
Regarding Claim 15, Lu discloses that the absorber layer is etched through the patterned hard mask layer (Lu, paragraph 0040-0042).
Claim(s) 3, 5, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150024305 A1 (Lu) in view of US 20040229136 A1 (Kaneko).
Regarding Claims 3 and 5, Lu discloses a mask forming method according to instant Claim 1. Lu discloses an anti-reflective coating layer, which corresponds to the middle layer of the instant invention. However, Lu does not disclose the thickness or composition of the anti-reflective coating layer. Kaneko teaches a photomask. The photomask of Kaneko includes an anti-reflection film comprising SiN (Kaneko, paragraph 0051). The anti-reflection film taught by Kaneko has a thickness of 8 nm (Kaneko, paragraph 0051). Lu and Kaneko are analogous art because both references pertain to photomasks. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use SiN at a thickness of 8 nm, as taught by Kaneko, for the anti-reflective layer (i.e. middle layer) disclosed by Lu because such a film has excellent anti-reflective effects at short wavelengths while having good sensitivity for inspection at higher wavelengths (Kaneko, paragraph 0054).
Regarding Claim 16, Lu discloses EUV photomasks and fabrication methods thereof. Lu discloses a method of forming a photomask comprising providing a substrate, a reflective layer, a capping layer, and an absorber (paragraph 0013). The reflective layer is a multilayer (paragraph 0015). A hard mask layer is formed over the top of the aforementioned layers (paragraph 0023). A photoresist layer is formed over the hard mask layer (paragraph 0032). In some embodiments, an anti-reflective coating layer (corresponding to the middle layer recited in the instant claims) is formed between the hard mask layer and the photoresist layer to enhance the patterning process (paragraph 0032). The photoresist layer is patterned (paragraph 0031-0033). A series of etching steps are then performed to pattern the layers below the photoresist layer (paragraph 0033-0036). However, Lu does not disclose the composition of the anti-reflective layer (i.e. middle layer). Kaneko teaches a photomask. The photomask of Kaneko includes an anti-reflection film comprising SiN (Kaneko, paragraph 0051). The anti-reflection film taught by Kaneko has a thickness of 8 nm (Kaneko, paragraph 0051). Lu and Kaneko are analogous art because both references pertain to photomasks. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use SiN at a thickness of 8 nm, as taught by Kaneko, for the anti-reflective layer (i.e. middle layer) disclosed by Lu because such a film has excellent anti-reflective effects at short wavelengths while having good sensitivity for inspection at higher wavelengths (Kaneko, paragraph 0054).
Regarding Claim 20, Lu discloses that the absorber comprises tantalum-based materials, such as TaSi, TaBN, TaN, TaSiON, TaBO, or TaON (Lu, paragraph 0021).
Claim(s) 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150024305 A1 (Lu) in view of US 20020132171 A1 (Levinson).
Regarding Claims 6-7, Lu discloses a method of forming a mask according to instant Claim 1. Lu discloses an anti-reflective coating layer (corresponding to the middle layer of the instant invention), but is silent in regards to the composition of the anti-reflective layer. Levinson teaches a method for improving stability of photomasks. The photomasks taught by Levinson comprise an anti-reflective layer (Levinson, paragraph 0029). The anti-reflection layer (i.e. the middle layer) may be a single layer comprising CaF2, MgF2, DyF3, LaF3, Na3Al6, YF3, or Al2O3, though this list is not comprehensive (Levinson, paragraph 0029). The anti-reflection layer may also be a multilayer, comprising one of the aforementioned materials in addition to SiC2 (Levinson, paragraph 0029). In the case where the multilayer comprises YF3 and SiC2, in alternating layers, the anti-reflection multilayer would comprise a transition metal-containing material layer and a silicon-containing material layer. Lu and Levinson are analogous art because both references pertain to photomasks. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the multilayer anti-reflection layer taught by Levinson as the anti-reflective layer (i.e. middle layer) disclosed by Lu because the use of this sort of anti-reflection layer improves the efficiency of lithography performed using the mask by decreasing reflections (Levinson, paragraph 0034).
Claim(s) 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150024305 A1 (Lu) in view of US 20170263444 A1 (Shoki) as applied to claim 10 above, and further in view of US 20020132171 A1 (Levinson).
Regarding Claims 11-13, Lu (modified to include the teachings of Shoki) discloses a method of forming a mask according to instant Claim 10. Lu discloses an anti-reflective coating layer (corresponding to the middle layer of the instant invention), but is silent in regards to the composition of the anti-reflective layer. Shoki, as previously stated, teaches that the anti-reflective layer (i.e. middle layer) has a thickness of 14 nm (Shoki, paragraph 0125). Levinson teaches a method for improving stability of photomasks. The photomasks taught by Levinson comprise an anti-reflective layer (Levinson, paragraph 0029). The anti-reflection layer (i.e. the middle layer) may be a single layer comprising CaF2, MgF2, DyF3, LaF3, Na3Al6, YF3, or Al2O3, though this list is not comprehensive (Levinson, paragraph 0029). The anti-reflection layer may also be a multilayer, comprising one of the aforementioned materials in addition to SiC2 (Levinson, paragraph 0029). In the case where the multilayer comprises YF3 and SiC2, in alternating layers, the anti-reflection multilayer would comprise a transition metal-containing material layer and a silicon-containing material layer. Lu, Shoki, and Levinson are analogous art because each reference pertains to photomasks. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the multilayer anti-reflection layer taught by Levinson as the anti-reflective layer (i.e. middle layer) disclosed by Lu (modified to include the teachings of Shoki) because the use of this sort of anti-reflection layer improves the efficiency of lithography performed using the mask by decreasing reflections (Levinson, paragraph 0034).
Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 20150024305 A1 (Lu) in view of US 20040229136 A1 (Kaneko) as applied to claim 16 above, and further in view of US 20170263444 A1 (Shoki).
Regarding Claim 17, Lu, when combined with the teachings of Kaneko, discloses the method according to instant Claim 16. Kaneko teaches an anti-reflective layer (i.e. middle layer) comprising SiN. However, neither Lu nor Kaneko teach or disclose the removal rates of the middle layer and hard mask layer. Shoki teaches a reflective mask and method for making the same. Shoki teaches that the hard mask layer comprises SiON (Shoki, paragraph 0128). Shoki does not explicitly state the etching rates of the anti-reflective layer and the hard mask layer. However, since these layers comprise the same chemical composition as the instant invention, it would be expected that the ratio of the removal rates of the anti-reflective layer (i.e. middle layer) and the hard mask layer would inherently be greater than 5. Lu, Kaneko, and Shoki are analogous art because each reference pertains to photomasks and their manufacture. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use SiON for the hard mask layer, thus inherently yielding a removal rate ratio of the two layers that is greater than 5, in the method disclosed by Lu (modified to include the teachings of Kaneko) because SiON offers favorable etching resistance and allows for thin resist layers to be formed (Shoki, paragraph 0128).
Claim(s) 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150024305 A1 (Lu) in view of US 20040229136 A1 (Kaneko) as applied to claim 16 above, and further in view of US 20020132171 A1 (Levinson).
Regarding Claims 18-19, Lu (modified to include the teachings of Kaneko) discloses a method of forming a mask according to instant Claim 16. Lu discloses an anti-reflective coating layer (corresponding to the middle layer of the instant invention), but is silent in regards to the composition of the anti-reflective layer. Kaneko, as previously stated, teaches that the anti-reflective layer (i.e. middle layer) has a thickness of 8 nm (Kaneko, paragraph 0051). Levinson teaches a method for improving stability of photomasks. The photomasks taught by Levinson comprise an anti-reflective layer (Levinson, paragraph 0029). The anti-reflection layer (i.e. the middle layer) may be a single layer comprising CaF2, MgF2, DyF3, LaF3, Na3Al6, YF3, or Al2O3, though this list is not comprehensive (Levinson, paragraph 0029). The anti-reflection layer may also be a multilayer, comprising one of the aforementioned materials in addition to SiC2 (Levinson, paragraph 0029). In the case where the multilayer comprises YF3 and SiC2, in alternating layers, the anti-reflection multilayer would comprise a transition metal-containing material layer and a silicon-containing material layer. Lu, Kaneko, and Levinson are analogous art because each reference pertains to photomasks. It would have been obvious to one having ordinary skill in the art at the time of the filing date of the instant application to use the multilayer anti-reflection layer taught by Levinson as the anti-reflective layer (i.e. middle layer) disclosed by Lu (modified to include the teachings of Kaneko) because the use of this sort of anti-reflection layer improves the efficiency of lithography performed using the mask by decreasing reflections (Levinson, paragraph 0034).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        11/18/2022